Citation Nr: 1737233	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-17 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.  The Veteran died in July 2013. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains additional VA treatment records, but otherwise contains documents that are duplicative of what is in VBMS or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in July 2013.  In May 2014, his spouse perfected the Veteran's claim to reopen service connection for a right ankle disability by submitting a substantive appeal.  However, the request for substitution has not been adjudicated by the AOJ.

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitution of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A (West 2014).  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (holding that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date).  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  See 38 U.S.C.A. §§ 5121, 5121A.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 3.1010, 20.101(a) (2016).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of the Veteran's spouse in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claim on appeal as a substitution claim.  Should the AOJ find that substitution is appropriate, the record indicates the need for further development per below.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a decision adjudicating whether the Veteran's spouse meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claim (as listed on the title page).  If the basic eligibility requirements are met, send her appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party. If the basic eligibility requirements are not met, inform her of this in a correspondence other than a supplemental statement of the case.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




